     Case 1:17-cv-01599-DAD-JLT Document 35 Filed 04/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE E. JACOBS,                            Case No. 1:17-cv-01599-DAD-JLT (PC)

12                      Plaintiff,                 ORDER DENYING PLAINTIFF’S
                                                   MOTION FOR APPOINTMENT OF
13           v.                                    COUNSEL AS MOOT

14    CDCR, et al.,                                (Doc. 34)

15                      Defendants.
16

17          On April 22, 2020, District Judge Dale A. Drozd adopted the undersigned’s findings and

18   recommendations to dismiss this action. (Doc. 32.) Plaintiff now moves for the appointment of

19   counsel. (Doc. 34.) Because judgment has already been entered and this case has been closed
20   (Doc. 33), the Court DENIES Plaintiff’s motion as moot.

21
     IT IS SO ORDERED.
22

23      Dated:    April 28, 2020                               /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
